ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is deemed to be directed to an unobvious improvement to an axial flow rotating machinery over US Patent Publication No. 9,200,528B2 which teaches a rotor 102 configured to rotate about an axis; a casing accommodating the rotor so as to be rotatable; a rotating-blade stage including rotating blades 124 fixed to the rotor at intervals in a circumferential direction and a radially-outer side rotating blade ring (see fig.1) continuing to radially outer ends of the rotating blades 124; and a rotating-blade side seal device 106 configured to seal a gap between the radially-outer side rotating blade ring and the casing, wherein the rotating-blade side seal device includes: a seal fin 112 having an annular shape and extending toward an outer peripheral surface of the radially-outer side rotating blade ring from the casing; and a swirl brake 114 fixed to the casing in a cavity formed at an upstream side of the seal fin.
Prior art fails to teach or fairly suggest the swirl brake includes: a first plate-shaped member having a surface along a radial direction of the rotor, the first plate-shaped member extending along the axis or extending in a direction which interests with the axis such that a leading edge of the first plate-shaped member is positioned upstream of a trailing edge of the first plate-shaped member in a rotational direction of the rotor; and a second plate-shaped member or a third plate-shaped member having a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of eight patent publications.
US5190440A, US20060237914A1, US20060237914A1, US20070257444A1, US20080181762A1, US20080181762A1, US20130017072A1, US20130142641A1, US20140205444A1, and US20150086343A1 are cited to show a swirl brake device for a gas turbine seal.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745